DETAILED ACTION
Claim Status
Claims 1-8 and 10 are under current examination. 
Applicants' arguments (and amendments and/or declaration), filed 06/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statements (IDS) filed on 07/20/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallard (United States Patent Publication 2010/0183741) in view of de Paoliambrosi et al. (United States Patent Publication 2007/0270358-see IDS filed 07/26/2021). 
Claim 1 is to a composition comprising a combination of: strontium; methylsulfonylmethane and a physiologically acceptable carrier. Examiner interprets strontium in view of the species election as strontium chloride hexahydrate. 
Mallard teaches compositions for treating acne including rosacea acne, comprising a physiologically acceptable carrier, a retinoid compound, benzoyl peroxide and strontium chloride hexahydrate as an anti-irritant, see paragraphs [0005], [0011], [0039], [0045], and [0050]. The carrier can comprise water, see paragraphs [0164]-[00165], [0173], [0174], [0189], [0192], and [0202], [0205], [0218] and [0221]. The concentration of the anti-irritant strontium chloride hexahydrate ranges from 0.01-10% by weight, see paragraph [0045]. The concentration of the benzoyl peroxide ranges from 0.001-20% by weight, see paragraph [0046]. Mallard teaches that the compositions can further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. 
Mallard does not expressly teach that the composition comprises methylsulfonylmethane from 0.1-20% by weight.
However, de Paoliambrosi teaches cosmetic formulations for treating acne or rosacea of the skin comprising dimethyl sulfone, see abstract and claims 1-17. The composition can comprise anti-bacterial or antibiotic substances, see abstract, paragraph [0018] and claim 7. The methylsulfonylmethane (also known as dimethyl sulfone) is used to treat the skin as it carries out a marked cytoprotective action both on keratinocytes and on fibroblasts, see paragraph [0016]. The dimethyl sulfone possesses antioxidant activity and significantly reduces the presence of reactive oxygen species in keratinocytes, see paragraph [0053]. The dimethyl sulfone is present from 0.1-50% by weight of the formulation, see paragraph [0017] and [0023]. 
It would have been prima facie obvious to provide Mallard’s topical anti-acne formulation with methylsulfonylmethane in amounts ranging from 0.1-50% by weight. One of ordinary skill in the art would have been motivated to do so in order to provide cytoprotective and antioxidant properties to the skin. There would have been a reasonable expectation of success given Mallard’s compositions are taught to further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. 
With regards to the concentration of the strontium, methylsulfonylmethane, and benzoyl peroxide, the modified Mallard teaches overlapping ranges and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mallard (United States Patent Publication 20100183741) in view of de Paoliambrosi et al. (United States Patent Publication 2007/0270358 see IDS filed 07/26/2021) as applied to all claims above, and further in view of Webster (Combination of Azelaic Acid Therapy for Acne Vulgaris 08/2000).
The teachings of Mallard are discussed above. Though Mallard teaches benzoyl peroxide, Mallard does not expressly teach that the composition also comprises azelaic acid from 0.1-40% by weight.
However, de Paoliambrosi teaches cosmetic formulations for treating acne or rosacea of the skin comprising dimethyl sulfone, see abstract and claims 1-17. The composition can comprise anti-bacterial or antibiotic substances, including azelaic acid, see abstract, paragraph [0018] and claim 7. The methylsulfonylmethane (dimethyl sulfone) is used to treat the skin as it carries out a marked cytoprotective action both on keratinocytes and on fibroblasts, see paragraph [0016]. The dimethyl sulfone possesses antioxidant activity and significantly reduces the presence of reactive oxygen species in keratinocytes, see paragraph [0053]. The dimethyl sulfone is present from 0.1-50% by weight of the formulation, see paragraph [0017] and [0023]. The anti-bacterial agent including azelaic acid is suggested at being present from 0.005-30% by weight, see paragraph [0023]. 
Webster teaches that azelaic acid plus benzoyl peroxide achieves greater efficacy and higher patient ratings for acne, see abstract and discussion. 
	It would have been prima facie obvious to provide Mallard’s topical composition with azelaic acid in amounts from 0.005-30% by weight as suggested by de Paoliambrosi.  
One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Webster teaches that combination of azelaic acid with benzoyl peroxide enhances efficacy of the composition and both Mallard and de Paoliambrosi are directed to topical anti-acne formulations. 

Response to Remarks
Applicants argue that the claimed combination of strontium and MSM provides a synergistic effect in a cosmetic or therapeutic treatment compared to each alone and the composition reduces the development, incidence, and severity of irritation and erythema associated with topically applied skin irritants. Applicants note that the synergistic effect is demonstrated in Examples 1-2 and Tables 1 and 2 and figures 1-10. 
In response, the Examiner respectfully submits that whether the unexpected are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Here, the instant claims recite strontium salts of strontium chloride, strontium acetate, strontium nitrate and strontium chloride hexahydrate with MSM in any amount, whereas the data presented in the Tables and Figures are to strontium chloride in a ratio that includes 5% strontium chloride with 10% MSM which is twice as much MSM. There is not enough data to ascertain a trend that the alleged unexpected results would work at any amount and ratio and with other strontium salts. The claimed composition does not commensurate in scope with the unexpected results that are shown in the Tables and Figures. Furthermore, claim 1 does not even require the presence of benzoyl peroxide or azelaic acid irritant substances and the claims are directed to a composition which can have any intended use.  
Applicants argue that the synergistic effect provided by the claimed composition of strontium and MSM enables use of small amounts of each which are shown to have little effect on their own. The combination in a topical dermal formulation enables using high concentration of active ingredients usually with a low pH without the typical irritations associated with their use. Effectiveness of these products is increased because the subject is more likely to use the products if there are no side effects or mild side effects. 
Examiner respectfully submits that the synergistic effect demonstrated by Tables 1-2 does not commensurate in scope with the claimed composition for the reasons discussed above. In addition, as taught in Mallard, strontium chloride hexahydrate is added to formulations for its anti-irritant properties. Although the prior art does not teach synergy between MSM and strontium salts, the synergy demonstrated by Applicants does not commensurate in scope with the breadth of instant claim 1. 
Applicants argue that in view of the teaching of Mallard that the effectiveness of the benzoyl peroxide is attributed to the oxidizing properties of the free radicals produced during its decomposition on the skin, one of ordinary skill in the art would be taught away from including MSM in a composition comprising benzoyl peroxide since it has antiradical action. 
Examiner respectfully disagrees. It is noted that de Paoliambrosi teaches and suggests the combination of dimethyl sulfone (MSM) with benzoyl peroxide and thus the prior art would not teach away from the combination, see claims 1-7. Furthermore, Mallard’s composition is taught to further include antioxidants, see paragraph [0145]. 
Applicants argue that paragraph [0013] of de Paoliambrosi mentions that the same inventor proposed the use of dimethyl sulfone and a composition containing this substance for the treatment of cutaneous irritation provoked by a chemical, physical, bacterial and viral agent generically. Apart from the sole mention of the anti-irritant activity of MSM, there is no focus in de Paoliambrosi on MSM as the anti-irritant or any mention of other anti-irritant substances, let alone strontium salts. 
 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). The examiner brings to applicant's attention that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). Here, de Paoliambrosi teaches cosmetic formulations for treating acne or rosacea of the skin comprising dimethyl sulfone, see abstract and claims 1-17. The MSM is used to treat the skin as it carries out a marked cytoprotective action both on keratinocytes and on fibroblasts, see paragraph [0016]. The dimethyl sulfone possesses antioxidant activity and significantly reduces the presence of reactive oxygen species in keratinocytes, see paragraph [0053]. 
Applicants argue that de Paoliambrosi mentions only once at paragraph [0018] that MSM may be used with other antibacterial agents including benzoyl peroxide. Apart from this mention of azelaic acid and benzoyl peroxide in a long list of actives 
de Paoliambrosi dos not disclose or demonstrate a composition having MSM, azelaic acid and benzoyl peroxide. Applicants argue there is no motivation to formulate MSM with azelaic acid and benzoyl peroxide from the teachings of de Paoliambrosi. 
	Examiner respectfully submits that the prior art does not necessarily have to teach a preferred embodiment or exemplified composition having MSM, azelaic acid and benzoyl peroxide as a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Here, de Paoliambrosi clearly mentions that the MSM composition can contain benzoyl peroxide and azelaic acid, see claims 1-7 and paragraph [0018]. 
Applicants argue that Webster does not refer to the highly irritating effects of azelaic acid and benzoyl peroxide, and does not mention using these agents in combination with ones that ameliorate stinging, itching, burning, erythema and other sensations and feelings associated with the topical application of these highly irritant active agents. 
	Examiner notes that the instant claims are to a composition comprising a combination of strontium salts with MSM and are not to a method of treating or ameliorating stinging, itching, burning, erythema and other sensations and feelings associated with the topical application of these highly irritant active agents. Claim 1 does not even require the presence of benzoyl peroxide with azelaic acid. Examiner notes that Mallard teaches benzoyl peroxide and that the composition can further contain ingredients that help protect the skin. De Paoliambrosi teaches that MSM can be combined with antibacterial agents including azelaic acid and/or benzoyl peroxide. Combination therapy provides a more protective effect on the skin than applying benzoyl peroxide or azelaic acid on their own. Thus, an ordinary skilled artisan would have been highly motivated to provide a cosmetic product having benzoyl peroxide with azelaic acid. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the combination therapy of Webster does not combine both benzoyl peroxide and azelaic acid in the same formulation. 
Applicant’s remarks are considered unpersuasive because de Paoliambrosi suggests that cosmetic formulations can contain both azelaic acid and benzoyl peroxide at paragraph [0018] and claims 1-7. Furthermore, Mallard teaches that the compositions can further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. Since combination therapy of azelaic acid and benzoyl peroxide is more effective than monotherapy and Mallard teaches that their cosmetic product can contain further ingredients that help protect the skin coupled with de Paoliambrosi’s teachings that MSM can be combined with azelaic acid and/or benzoyl peroxide it would have been well within the purview to provide Mallard’s cosmetic formulation with azelaic acid. Webster further suggests that both components help positively impact the skin rather than a treatment of using either individually. Examiner maintains that it would have been prima facie obvious to provide Mallard’s topical composition with azelaic acid in amounts from 0.005-30% by weight as suggested by de Paoliambrosi. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Webster teaches that combination of azelaic acid with benzoyl peroxide enhances efficacy of the composition and both Mallard and de Paoliambrosi are directed to topical anti-acne formulations. Mallard even suggests that further components that protect the skin can be incorporated in the cosmetic product. 
Applicants argue that as discovered by the present inventors, benzoyl peroxide and azelaic acid may be applied in a single unit dose form when provided in combination with MSM and strontium salt and that such as combination is highly effective in reducing, preventing and/or eliminating the development, incidence and severity of neurogenic inflammation. 
Applicant’s remarks are unpersuasive because claim 1 does not even require any irritant substances to be part of the formulation in a single unit form. Furthermore, the examiner submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). 
Applicants argue that the teaching of Webster combined with the general knowledge in the art regarding the serious side effects of benzoyl peroxide and azelaic acid would not motivated their combination into a single formulation. Even de Paoliambrosi would not provide a practical motivation to do so since it does not emphasize or highlight that MSM can ameliorate adverse side effects of benzoyl peroxide and azelaic acid. Mallard does not teach motivation to add azelaic acid to the composition or place the retinoid compound with azelaic acid and there is no motivation to include MSM. 
Examiner respectfully disagrees as it is noted that de Paoliambrosi already suggests their combination in a single formulation and furthermore Mallard teaches that any ingredient which helps protect the skin can be further incorporated in the cosmetic product. Examiner respectfully disagrees that there is no motivation to use MSM in Mallard because one of ordinary skill in the art would have been motivated to include MSM in the cosmetic product as suggested by de Paoliambrosi in order to provide cytoprotective and antioxidant properties to the skin. There would have been a reasonable expectation of success given Mallard’s compositions are taught to further contain additives commonly used in the cosmetics field including antioxidants or agents that protect the skin, see paragraph [0145]. The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619